Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 12/10/20 is acknowledged and papers submitted have been placed in the records.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 35 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 27 recites “the encapsulant has different coefficients of thermal expansion above and below the boundary.”. This description appears to mean that what Applicants are calling “encapsulant” in independent claim 8 is the combination of the first encapsulant 14 and the second encapsulant 15, but such a conflation was never made in the original description. Moreover, the issue with that conflation is that the boundary being claimed in claim 8 as having a curved surface and flat surface is boundary 16, but this boundary 16 is not a boundary of the encapsulant as a single entity 14&15 since it is not an interface between 14&15 and something else. Thus the encapsulant as claimed in claim 8 can only be either 14 or 15, but not both as a single entity because 16 cannot be construed as a boundary of 14&15 as a single entity. So, claim 27 as stated is basically incompatible with claim 1. Applicants may have to revert to the first and second encapsulants in both claims 8 and 27 to resolve this issue. But Applicants should note that even reverting to that might not be enough to overcome fig. 4 of Saeki et al. who disclose the sealing encapsulant resin to have fillers and this would make its coefficient of thermal expansion different from the resin underfill.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 13, 28, 31, 34 and 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeki (US 2008/0237892).

a.	Re claim 1, Saeki et al. disclose a semiconductor device package, comprising:
a semiconductor device 12 (fig. 4, [0072]-[0073]; see remaining of disclosure for more details) having a first (bottom) surface, a second (top) surface opposite to the first surface and a lateral surface extending between the first surface and the second surface (explicit on fig. 4); a first encapsulant (underfill resin 42; see [0073], [0083]) a boundary between the first encapsulant and the second encapsulant has a curved surface (in region A on the annotated fig. 4 below) near the semiconductor device and has a flat surface (in region B on annotated fig. 4 below) away from the semiconductor device, wherein the curved surface bends (from region B to region A) toward the second encapsulant.


    PNG
    media_image1.png
    1016
    1640
    media_image1.png
    Greyscale

have (in region B on the annotated fig. 4) a flat surface away from the semiconductor device that defines the other portions of the boundary.

c.	Re claim 8, Saeki et al. disclose a semiconductor device package, comprising (see claim 1 rejection above for specific parts to read for each identified element):
a semiconductor device 12 having a first (bottom) surface, a second (top) surface opposite to the first surface and a lateral surface extending between the first surface and the second surface (explicit on fig. 4); and an encapsulant (sealing resin apparently mistakenly labeled 42 as explained in claim 1 rejection) encapsulating the semiconductor device, wherein the encapsulant includes a boundary (boundary in regions A&B with the lower underfill 42; see annotated fig. 4 above) at (at least partially) a level between the first surface and the second surface of the semiconductor device (explicit on fig. 4); wherein the boundary has (in region A) a curved surface near the semiconductor device and has (in region B) a flat surface away from the semiconductor device.

d.	Re claim 13, the encapsulant includes a portion (portion directly above chip 12) disposed on the second surface of the semiconductor device, and a thickness of the 

e.	Re claim 28, a lateral surface (in region A) of the first encapsulant is in contact with the lateral surface of the semiconductor device, wherein a lateral surface (in region A) of the second encapsulant is in contact with the lateral surface of the semiconductor device, and wherein the lateral surface of the first encapsulant is coplanar (vertically along the lateral surface of chip 12 in region A) with the lateral surface of the second encapsulant.

f.	Re claim 31, the second encapsulant includes a portion (portion directly above chip 12) disposed on the second surface of the semiconductor device, and a thickness of the portion of the second encapsulant is at least 8% of a thickness of the semiconductor device.

g.	Re claim 34, a thickness of the second encapsulant is smaller than 30% or larger than 60% of a total thickness of the first encapsulant and the second encapsulant (explicit on fig. 4).

 h.	Re claim 37, the first encapsulant and the second encapsulant have different coefficients of thermal expansion (this is implicit since the sealing resin has fillers).

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 30, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki (US 2008/0237892).
a.	Re claim 29, Saeki et al. disclose all the limitations of claim 1 as stated above except explicitly that the coefficient of thermal expansion of the first encapsulant is smaller than the coefficient of thermal expansion of the second encapsulant. Saeki et al. dose disclose adding filler to the resin encapsulant in [0072], and it is conventionally 

b.	Re claim 30, Saeki et al. disclose all the limitations of claim 1 as stated above except explicitly that the coefficient of thermal expansion of the first encapsulant is larger than the coefficient of thermal expansion of the second encapsulant. But since the sealing resin has filler (which are conventionally added to lower the CTE of the resin as explained above) and the underfill resin does not have, it can be reasonably assume that the coefficient of thermal expansion of the first encapsulant is larger than the coefficient of thermal expansion of the second encapsulant. In the alternative, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the fillers of the sealing resin to lower its CTE closer to the one of the semiconductor chip to minimize delamination between the chip and the 

c.	Re claims 32 and 33, a thickness of the second encapsulant is smaller than 30% or larger than 60% of a total thickness of the first encapsulant and the second encapsulant (explicit on fig. 4).

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 6 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lebonheur et al. (US 7,294,533; pay particular attention to fig. 2 noting that a secondary reference can be brought in to teach encapsulating the chip 210 .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899